




--------------------------------------------------------------------------------

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made and entered into effective as of February 4, 2019, by and among
CINCINNATI FINANCIAL CORPORATION, an Ohio corporation (the “Company”), CFC
INVESTMENT COMPANY, an Ohio corporation (“CFC-I” and together with the Company,
each a “Borrower” and together, the “Borrowers”), the Lenders party hereto, and
PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for the
Lenders under the Credit Agreement (the “Administrative Agent”).
R E C I T A L S:


A.    The Administrative Agent, the Lenders and the Borrowers are parties to
that certain Amended and Restated Credit Agreement, dated as of May 13, 2014 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement”).
B.    The Administrative Agent, the Lenders and the Borrowers desire to make
certain changes to the Credit Agreement as set forth herein.
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements contained herein, and other good and valuable considerations, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Certain Defined Terms. Capitalized terms which are used herein without
definition and which are defined in the Credit Agreement shall have the same
meanings herein as in the Credit Agreement.
2.    Amendments to Credit Agreement. Subject to satisfaction of the conditions
set forth in Section 3 of this Amendment, the Credit Agreement is hereby amended
as follows:
(a)The cover page of the Credit Agreement is hereby amended by replacing
“$225,000,000” with “$300,000,000.”
(b)Section 1.1 of the Credit Agreement is hereby amended by adding the following
definitions, in appropriate alphabetical order:
“Bail-In Action shall mean the exercise of any Write-down and Conversion
Powers.”


“Bail-In Legislation shall mean:


(a)
in relation to an EEA Member Country which has implemented, or which at any time
implements, Article 55 of Directive 2014/59/EU establishing a framework for the
recovery and resolution of credit institutions and



731074755 12403011

--------------------------------------------------------------------------------




investment firms, the relevant implementing law or regulation as described in
the EU Bail-In Legislation Schedule from time to time; and


(b)
in relation to any other state, any analogous law or regulation from time to
time which requires contractual recognition of any Write-down and Conversion
Powers contained in that law or regulation.”



“Beneficial Owner shall mean, for each Borrower, each of the following: (a) each
individual, if any, who, directly or indirectly, owns 25% or more of such
Borrower’s equity interests; and (b) a single individual with significant
responsibility to control, manage, or direct such Borrower.”


“Beneficial Ownership Regulation shall mean 31 C.F.R. § 1010.230.


“Certificate of Beneficial Ownership shall mean, for each Borrower, a
certificate in form and substance acceptable to the Administrative Agent (as
amended or modified by the Administrative Agent from time to time in its sole
discretion), certifying, among other things, the Beneficial Owner of such
Borrower.”


“EEA Member Country shall mean any member state of the European Union, Iceland,
Liechtenstein and Norway.”


“EU Bail-In Legislation Schedule shall mean the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.”


“LIBOR Rate Termination Date shall have the meaning specified in Section 3.4.3.”


“Resolution Authority shall mean any body which has authority to exercise any
Write-down and Conversion Powers.”


“Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.”
“Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.”
“Third Amendment Effective Date shall mean February 4, 2019, the effective date
with respect to that certain Third Amendment to Amended and Restated Credit
Agreement, by and among the Borrowers, the Lenders party thereto and the
Administrative Agent.”


2
731074755 12403011

--------------------------------------------------------------------------------




“Write-down and Conversion Powers shall mean:


(a)
in relation to any Bail-In Legislation described in the EU Bail-In Legislation
Schedule from time to time, the powers described as such in relation to that
Bail-In Legislation in the EU Bail-In Legislation Schedule; and



(b)
in relation to any other applicable Bail-In Legislation:



i.
any powers under that Bail-In Legislation to cancel, transfer or dilute shares
issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and



ii.
any similar or analogous powers under that Bail-In Legislation.”



(c)The definition of “Anti-Terrorism Laws” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).”
(d)The definitions of “Daily LIBOR Rate” and “LIBOR Rate” in Section 1.1 of the
Credit Agreement are hereby amended by adding the following sentence to the end
of each such definition:
“Notwithstanding the foregoing, if such rate would be less than zero (0.00),
such rate shall be deemed to be zero (0.00) for purposes of this Agreement.”
(e)The definition of “Consolidated Debt” in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


3
731074755 12403011

--------------------------------------------------------------------------------




“Consolidated Debt means the consolidated Indebtedness of the Company and its
consolidated Subsidiaries, including without limitation the principal amount of
the Loans, but excluding any obligation relating to an undrawn letter of credit
that is issued in connection with a liability for which a reserve has been
established by the Company and its consolidated Subsidiaries in accordance with
GAAP.”


(f)The definition of “Consolidated Net Worth” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“Consolidated Net Worth means, at any time, the consolidated shareholders’
equity of the Company and its Subsidiaries at such time.”


(g)The definition of “Expiration Date” in Section 1.1 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
“Expiration Date shall mean, with respect to the Revolving Credit Commitments,
February 4, 2024, or such later date as determined in accordance with Section
2.13.”


(h)The definition of “Permitted Lien” in Section 1.1 of the Credit Agreement is
hereby amended by deleting the word “and” at the end of clause (ix)(3) and
amending and restating clause (x) in its entirety to read as follows:
“(x) Liens in connection with funds on deposit with a state, an Applicable
Insurance Regulatory Authority or Lloyd’s of London, or in connection with the
collateralization of an obligation required by the same; and
(xi) Liens not otherwise permitted by clauses (i) through (x) hereof; provided
that (A) the aggregate amount of Indebtedness at any time secured thereby shall
not exceed $25,000,000 and (B) the aggregate book value of the assets at any
time subject to such Lien shall not exceed $50,000,000.”
(i)The definition of “Swing Loan Commitment” in Section 1.1 of the Credit
Agreement is hereby amended by replacing “$35,000,000” with “$75,000,000.”
(j)Section 2.1.2 of the Credit Agreement is hereby amended by replacing
“$35,000,000” with “$75,000,000.”
(k)Section 2.8.1(C)(i) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(i) the Letter of Credit Obligations exceed, at any time, $300,000,000 (the
“Letter of Credit Sublimit”) or”




4
731074755 12403011

--------------------------------------------------------------------------------




(l)Section 2.10.1(iii) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(iii) Aggregate Revolving Credit Commitments. Each such increase shall be in a
minimum amount of $25,000,000 and higher integral multiples of $5,000,000;
provided that the aggregate amount of all increases under this Section 2.10.1
shall not exceed $300,000,000.”


(m)A new Section 2.13 is hereby added to the Credit Agreement as follows:
“2.13 Extension of Expiration Date.
(i)    Requests; Approval by All Lenders. The Borrowers may, by written notice
to the Administrative Agent (who shall promptly notify the Lenders thereof)
given no more than seventy-five (75) days nor less than forty-five (45) days
prior to the first and second anniversary dates of the Third Amendment Effective
Date, request a one-year extension of the Expiration Date (up to a maximum of
two such one-year extensions). Each Lender shall thereafter notify the
Administrative Agent within thirty (30) of its receipt of such extension request
that either (A) such Lender declines to consent to extending the Expiration Date
or (B) such Lender consents to extending the Expiration Date; provided that any
Lender which fails to respond to such extension request within such time period
shall be deemed to have declined to extend the Expiration Date. After receiving
responses or deemed responses from all of the Lenders, the Administrative Agent
shall notify the Borrowers and the Lenders of the results thereof. If all
Lenders elect to extend, the Expiration Date shall be extended for a period of
one year. If one or more Lenders decline to extend or do not respond to
Borrowers’ request, the provisions of clause (ii) below shall apply.
(ii)    Approval by Required Lenders. In the event that one or more Lenders
declines to consent to the extension of the Expiration Date pursuant to clause
(i) above (each a “Lender to be Terminated”), but the Required Lenders agree to
such extension, then the Lenders which have consented to such extension under
clause (i) above may, with the prior written approval of the Borrowers and the
Administrative Agent, arrange to have one or more other Lenders purchase all of
the outstanding Loans, if any, of each Lender to be Terminated and succeed to
and assume the Commitments and all other rights, interests and obligations of
the Lender to be Terminated under this Agreement and the other Loan Documents.
Any such purchase and assumption shall be (A) subject to and in accordance with
Section 10.8, and (B) effective on the last day of the Interest Period if any
Loans are outstanding under the LIBOR Rate Option. In the event that the Loans
and Commitments of any Lender to be Terminated are not fully assigned and
assumed prior to


5
731074755 12403011

--------------------------------------------------------------------------------




the Expiration Date (prior to its extension) then such Expiration Date shall not
be extended.”
(n)Section 3.4.3 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“3.4.3    Successor LIBOR Rate Index.
(i)    Notwithstanding anything herein to the contrary, if the Administrative
Agent determines (which determination shall be final and conclusive, absent
manifest error) that either (a) (i) the circumstances set forth in Section 3.4.1
have arisen and are unlikely to be temporary, or (ii) the circumstances set
forth in Section 3.4.1 have not arisen but the applicable supervisor or
administrator (if any) of a LIBOR Rate or an Official Body having jurisdiction
over the Administrative Agent has made a public statement identifying the
specific date after which the LIBOR Rate shall no longer be used for determining
interest rates for loans in Dollars (either such date, a “LIBOR Rate Termination
Date”), or (b) a rate other than the LIBOR Rate has become a widely recognized
benchmark rate for newly originated loans in Dollars in the U.S. market, then
the Administrative Agent may (in consultation with the Borrowers) choose a
replacement index for the LIBOR Rate in respect of Loans in Dollars, and make
adjustments to applicable margins and related amendments to this Agreement as
referred to below such that, to the extent practicable, the all-in interest rate
based on the replacement index will be substantially equivalent to the all-in
LIBOR Rate-based interest rate in effect prior to its replacement.
(ii)    The Administrative Agent and the Borrowers shall enter into an amendment
to this Agreement to reflect the replacement index, the adjusted margins and
such other related amendments as may be appropriate, in the discretion of the
Administrative Agent, for the implementation and administration of the
replacement index-based rate. Notwithstanding anything to the contrary in this
Agreement or the other Loan Documents (including, without limitation, Section
10.1), such amendment shall become effective without any further action or
consent of any other party to this Agreement at 5:00 p.m. New York City time on
the tenth (10th) Business Day after the date a draft of the amendment is
provided to the Lenders, unless the Administrative Agent receives, on or before
such tenth (10th) Business Day, a written notice from the Required Lenders
stating that such Lenders object to such amendment.
(iii)    Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (a) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a LIBOR Rate-based rate to a replacement index-


6
731074755 12403011

--------------------------------------------------------------------------------




based rate, and (b) may also reflect adjustments to account for (x) the effects
of the transition from the LIBOR Rate to the replacement index and (y) yield- or
risk-based differences between the LIBOR Rate and the replacement index.
(iv)    Until an amendment reflecting a new replacement index in accordance with
this Section 3.4.3 is effective, each advance, conversion and renewal of a Loan
under the LIBOR Rate Option will continue to bear interest with reference to the
LIBOR Rate; provided however, that if the Administrative Agent determines (which
determination shall be final and conclusive, absent manifest error) that a LIBOR
Rate Termination Date has occurred, then following the LIBOR Rate Termination
Date, all Loans as to which the LIBOR Rate Option would otherwise apply shall
automatically be converted to the Base Rate Option until such time as an
amendment reflecting a replacement index and related matters as described above
is implemented.
(v)    Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.”
(o)Section 5.1.1(i) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(i) is a corporation or limited liability company, duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization”
(p)Section 5.1.2 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“5.1.2 Subsidiaries and Owners; Investment Companies. As of the Third Amendment
Effective Date, Schedule 5.1.2 states the name of each of the Borrowers’
Subsidiaries (other than Insignificant Subsidiaries), its jurisdiction of
organization and the amount, percentage and type of equity interests in such
Subsidiary (the “Subsidiary Equity Interests”). Each Borrower and each of their
respective Subsidiaries has good and marketable title to all of the Subsidiary
Equity Interests it purports to own, free and clear in each case of any Lien and
all such Subsidiary Equity Interests have been validly issued, fully paid and
nonassessable. No Borrower nor any of their respective Subsidiaries is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940 or under the “control” of an “investment company”
as such terms are defined in the Investment Company Act of 1940 and shall not
become such an “investment company” or under such “control.”“


7
731074755 12403011

--------------------------------------------------------------------------------




(q)A new Section 5.1.16 is hereby added to the Credit Agreement as follows:
“5.1.16 Certificate of Beneficial Ownership. Each Certificate of Beneficial
Ownership executed and delivered to the Administrative Agent or any Lender for
each Borrower from time to time, as updated from time to time in accordance with
this Agreement, is accurate, complete and correct as of the date thereof. Each
Borrower acknowledges and agrees that each Certificate of Beneficial Ownership
is a Loan Document.”
(r)A new Section 5.1.17 is hereby added to the Credit Agreement as follows:
“5.1.17 Anti-Terrorism Laws. (i) No Borrower nor any of their respective
Subsidiaries is a Sanctioned Person, and (ii) no Borrower nor any of their
respective Subsidiaries, either in its own right or through any third party, (a)
has any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person in violation of any Anti-Terrorism Law, (b) does
business in or with, or derives any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; or (c) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.”
(s)Section 7.1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“7.1.1 Preservation of Existence, Etc. Each Borrower shall, and shall cause each
of its Subsidiaries (other than Insignificant Subsidiaries) to, maintain its
legal existence as a corporation, limited partnership or limited liability
company and its license or qualification and good standing in (a) its
jurisdiction of organization and (b) except where the failure to be so qualified
would not reasonably be expected to result in a Material Adverse Change, each
jurisdiction where the property owned or leased by it or the nature of the
business transacted by it or both makes such licensing or qualification
necessary, except as otherwise expressly permitted in Section 7.2.5.”
(t)A new Section 7.1.8 is hereby added to the Credit Agreement as follows:
“7.1.8 Certificate of Beneficial Ownership and Other Additional Information.
Each Borrower shall provide to the Administrative Agent and the Lenders: (i) if
required by the Beneficial Ownership Regulation, a fully-executed and delivered
copy of a Certificate of Beneficial Ownership; (ii) upon the request of the
Administrative Agent confirmation of the accuracy of the information set forth
in the most recent Certificate of Beneficial Ownership provided to the
Administrative Agent or any Lender, if any; (iii) a new Certificate of
Beneficial Ownership, in form and substance acceptable to the Administrative
Agent and the Lenders, when the individual(s) to be identified as a Beneficial
Owner have changed; and (iv) such other


8
731074755 12403011

--------------------------------------------------------------------------------




information and documentation as may reasonably be requested by the
Administrative Agent or any Lender from time to time for purposes of compliance
by the Administrative Agent or such Lender with applicable laws (including
without limitation the USA Patriot Act and other “know your customer” and
anti-money laundering rules and regulations), and any policy or procedure
implemented by the Administrative Agent or such Lender to comply therewith.”


(u)Section 7.2.1(vii) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
“(vii) Additional Indebtedness of the Company and each Insurance Company, so
long as the Company is in pro forma compliance with Section 7.2.13 and there is
no Event of Default or Potential Default after giving effect to such additional
Indebtedness.”
(v)Section 7.2.5 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“7.2.5 Liquidations, Mergers, Consolidations, Acquisitions. Each of the
Borrowers shall not, and shall not permit any of its Subsidiaries to, (a)
dissolve, liquidate or wind-up its affairs, or become a party to any merger or
consolidation, other than dissolution, liquidation, winding up, merger or
consolidation by an Insignificant Subsidiary so long as all assets of such
Insignificant Subsidiary are transferred to a Borrower or another Subsidiary of
a Borrower; provided that any Subsidiary of a Borrower may consolidate or merge
into a Borrower or another wholly-owned Subsidiary of the Company, or (b)
acquire all or substantially all of the capital stock or assets of another
Person, unless, in the case of either (a) or (b), at such time and immediately
after giving effect thereto, no Potential Default or Event of Default exists or
would result therefrom.”
(w)Section 7.2.6 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“7.2.6 Dispositions of Assets or Subsidiaries. Each of the Borrowers shall not,
and shall not permit any of its Subsidiaries (other than Insignificant
Subsidiaries) to, sell, convey, assign, lease, abandon or otherwise transfer or
dispose of, voluntarily or involuntarily (any of the foregoing being referred to
in this Section 7.2.6 as a “Disposition” and any series of related Dispositions
constituting but a single Disposition), any of its assets or sell or assign with
or without recourse any receivables, other than any sale, conveyance,
assignment, lease or abandonment (a) in the ordinary course of business or (b)
to the extent that the fair market value of the assets the subject thereof (as
determined in good faith by the board of directors or senior management of the
Company), when added to the fair market value of the


9
731074755 12403011

--------------------------------------------------------------------------------




assets the subject of any such other Disposition or Dispositions permitted by
this clause (b) previously consummated during the same fiscal year of the
Company (as determined in good faith by the board of directors or senior
management of the Company), does not constitute more than 3.0% of the
consolidated assets of the Company and its Subsidiaries as of the last day of
the most recently ended fiscal year of the Company.”
(x)Section 7.2.8 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“7.2.8    Continuation of or Change in Business. Each of the Borrowers shall
not, and shall not permit any of its Subsidiaries to, (a) engage in any business
other than in substantially the same fields of enterprise as it is presently
conducted, substantially as conducted and operated by such Borrower or
Subsidiary during the present fiscal year, and such Borrower or Subsidiary shall
not permit any material change in such business, or (b) change its form of
organization, including a division into two or more entities.”
(y)Section 7.2.10 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“7.2.10 Changes in Organizational Documents. Each of the Borrowers shall not,
and shall not permit any of its Subsidiaries (other than Insignificant
Subsidiaries) to, amend in any respect its certificate of incorporation
(including any provisions or resolutions relating to capital stock), by-laws,
certificate of limited partnership, partnership agreement, certificate of
formation, limited liability company agreement or other organizational documents
in any manner that may be materially adverse to the Administrative Agent or the
Lenders without obtaining the prior written consent of the Required Lenders.”
(z)Section 7.2.13 of the Credit Agreement is amended and restated in its
entirety to read as follows:
“7.2.13 Consolidated Debt to Total Capitalization. Not permit the ratio of (a)
the principal amount of Consolidated Debt to (b) the sum of (i) Consolidated Net
Worth plus (ii) Consolidated Debt to exceed 0.35 to 1.0 at any time.”
(aa)Section 7.2.14 of the Credit Agreement is hereby deleted in its entirety.
(ab)A new Section 10.13 is hereby added to the Credit Agreement as follows:
“10.13. Contractual Recognition of Bail-In. Notwithstanding any other term of
any Loan Document or any other agreement, arrangement or understanding between
the parties hereto, each party hereto acknowledges


10
731074755 12403011

--------------------------------------------------------------------------------




and accepts that any liability of any party hereto to any other party hereto
under or in connection with the Loan Documents may be subject to Bail-In Action
by the relevant Resolution Authority and acknowledges and accepts to be bound by
the effect of:
(a)
any Bail-In Action in relation to any such liability, including (without
limitation):

i.
a reduction, in full or in part, in the principal amount, or outstanding amount
due (including any accrued but unpaid interest) in respect of any such
liability;

ii.
a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and

iii.
a cancellation of any such liability; and

(b)
a variation of any term of any Loan Document to the extent necessary to give
effect to any Bail-In Action in relation to any such liability.”

(ac)The pricing grid on Schedule 1.1(A) of the Credit Agreement is hereby
amended and restated in its entirety and replaced with Schedule 1.1(A) attached
hereto.
(ad)Schedule 1.1(B) of the Credit Agreement is hereby amended and restated in
its entirety and replaced with Schedule 1.1(B) attached hereto.
(ae)Schedule 5.1.2 of the Credit Agreement is hereby amended and restated in its
entirety and replaced with Schedule 5.1.2 attached hereto.
(af)Exhibit 7.3.3 of the Credit Agreement is hereby amended and restated in its
entirety and replaced with Exhibit 7.3.3 attached hereto.
3.    Conditions Precedent to Amendment. This Amendment shall become effective
upon receipt by the Administrative Agent of the following:
(a)    a fully-executed and delivered copy of this Amendment by Borrowers,
Administrative Agent and all Lenders;
(b)    a certificate dated as of the Third Amendment Effective Date and signed
by the Secretary or an Assistant Secretary of each of the Borrowers, certifying
as to: (i) all action taken by each Borrower in connection with this Amendment
and the other Loan Documents; (ii) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (iii)
copies of its organizational documents as in effect on the Third Amendment
Effective Date certified by the appropriate state official where such documents
are filed in a state office together


11
731074755 12403011

--------------------------------------------------------------------------------




with certificates from the appropriate state officials as to the continued
existence and good standing of each Borrower in each state where organized or
qualified to do business;
(c)    a written opinion of counsel for the Borrowers, dated the Third Amendment
Effective Date and in form and substance satisfactory to the Administrative
Agent;
(d)    copies of Uniform Commercial Code and federal tax lien search reports
listing all effective financing statements and other search results run against
each Borrower, with copies of such financing statements and other search
results;
(e)    a certificate of each of the Borrowers signed by an Authorized Officer,
dated the Third Amendment Effective Date (1) stating that (w) all
representations and warranties of the Borrowers set forth in the Credit
Agreement are true and correct in all material respects, (x) the Borrowers are
in compliance with each of the covenants and conditions under the Credit
Agreement, (y) no Event of Default or Potential Default exists, and (z) no
Material Adverse Change has occurred since the date of the last audited
financial statements of the Company delivered to the Administrative Agent; and
(2) attaching a certified copy of all material consents and approvals required
to effectuate this Amendment, or certifying that there are none;
(f)    a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Company most recently ended prior to the Third Amendment
Effective Date, signed by an Authorized Officer of the Company;
(g)    payment by the Borrowers to the Administrative Agent of all fees and
expenses payable on or before the Third Amendment Effective Date as required by
the Credit Agreement or any other Loan Document; and
(h)    The Administrative Agent shall have received such other documents and
taken such other actions as the Administrative Agent or its counsel may have
reasonably requested (including, without limitation, any such documents,
instruments and items set forth on that closing checklist last delivered to the
Borrowers by the Administrative Agent).
4.    Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Amendment, Borrowers hereby represent
and warrant that (a) the representations, warranties and agreements contained in
Article 5 of the Credit Agreement, are true and correct in all material respects
on and as of the date hereof, after giving effect to this Amendment (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date); (b) no Event of Default or
Potential Default exists on the date hereof, both before and after giving effect
to this Amendment; (c) the execution, delivery and performance by Borrowers of
this Amendment have been duly authorized by all necessary corporate and other
action and do not and will not require any registration with, amendment or
approval of, notice to or action by, any Person (including any federal, foreign,
state or local governmental authority) in order to be effective and enforceable;
and (d) no Borrower nor any Subsidiary has any claims against Administrative
Agent, any Lender or any of their respective partners, stockholders, officers,
directors, employees, successors, assignees, affiliates, agents or attorneys of
any nature arising out of or related to the


12
731074755 12403011

--------------------------------------------------------------------------------




Borrowers, the Subsidiaries, any dealings with such Borrower or any of its
Subsidiaries, the Collateral, any of the Loan Documents or any transactions
pursuant thereto or contemplated thereby or otherwise.
5.    Ratification. Except as expressly modified by Section 2 of this Amendment,
all of the terms, provisions and conditions of the Credit Agreement and the
other Loan Documents to which the Borrowers are a party shall remain unchanged
and in full force and effect. The Credit Agreement and each other Loan Document
to which the Borrowers are a party are hereby ratified and confirmed and shall
remain in full force and effect according to their terms, as expressly modified
by Section 2 of this Amendment. The execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power or remedy of
Administrative Agent or the Lenders under the Credit Agreement or any of the
other Loan Documents, or constitute a waiver of any provision of the Credit
Agreement or any of the other Loan Documents. This Amendment shall not
constitute a course of dealing with Administrative Agent or the Lenders at
variance with the Credit Agreement or the other Loan Documents such as to
require further notice by Administrative Agent or the Lenders to require strict
compliance with the terms of the Credit Agreement and the other Loan Documents
in the future. The Borrowers acknowledge and expressly agree that Administrative
Agent or any of the Lenders reserve the right to, and do in fact, require strict
compliance with all terms and provisions of the Credit Agreement and the other
Loan Documents.
6.    Entire Agreement. Borrowers acknowledge that: (a) there are no other
agreements or representations, either oral or written, express or implied,
relating to the amendments to the Credit Agreement and the Loan Documents set
forth herein and other provisions hereof that are not embodied in this
Amendment; (b) this Amendment represents a complete integration of all prior and
contemporaneous agreements and understandings of the Lenders, the Administrative
Agent and the Borrowers relating to the matters set forth herein; and (c) all
such agreements, understandings, and documents are hereby superseded by this
Amendment.
7.    Inconsistency. In the event of an inconsistency between this Amendment and
the Credit Agreement and/or the Loan Documents, the terms of this Amendment
shall control.
8.    Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT UNDER THE
LAWS OF THE STATE OF OHIO WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES.
9.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT


13
731074755 12403011

--------------------------------------------------------------------------------




AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
10.    Construction. The words “hereof”, “herein”, and “hereunder”, and other
words of a similar import refer to this Amendment as a whole and not to the
individual Sections in which such terms are used. References to Sections and
other subdivisions of this Amendment are to the designated Sections and other
subdivisions of this Amendment as originally executed. The headings of this
Amendment are for convenience only and shall not define or limit the provisions
hereof. Where the context so requires, words used in singular shall include the
plural and vice versa, and words of one gender shall include all other genders.
11.    Successors and Assigns. Upon execution and delivery of this Amendment,
the provisions hereof shall be binding upon and inure to the benefit of the
Lenders, the Administrative Agent and the Borrowers and their respective
successors and assigns, subject to restrictions on assignment contained in the
Credit Agreement and the Loan Documents.
12.    References. From and after the date hereof, all references in the Credit
Agreement and in each of the Loan Documents shall be deemed to be references to
the Credit Agreement as amended hereby.
13.    Counterparts; Facsimile Signatures Binding. This Amendment may be
executed in counterparts, all of which, when taken together, shall constitute a
single instrument. In making proof of this Amendment, it shall not be necessary
to produce or account for more than one counterpart signed by each party hereto
by and against which enforcement hereof is sought. Delivery of an executed
counterpart of this Amendment by email .pdf, telefax or other electronic method
of transmission shall be equally as effective as delivery of an original
executed counterpart of this Amendment.
14.    Recitals. The Recitals to this Amendment are incorporated herein as an
integral part hereto.
15.    Lender Allocations; Departing Lenders. On the Third Amendment Effective
Date, each Lender shall sell, assign and transfer, or purchase and assume, as
the case may be, and receive payments from, or shall make payments to, the
Administrative Agent such that after giving effect to all such assignments and
purchases the Commitments will be held by the Lenders hereunder and each such
Lender shall have funded its portion of its Commitment on the Third Amendment
Effective Date. On the Third Amendment Effective Date, all outstanding
Commitments, Loans and other outstanding advances under the Credit Agreement
shall be reallocated among the Lenders under the Credit Agreement in accordance
with such Lenders’ respective revised Ratable Share, as reflected on Schedule
1.1(B) attached hereto. The assignments and purchases provided for in this
Section 15 shall be without recourse, warranty or representation, except that
each financial institution party hereto as a “Departing Lender” (each, a
“Departing Lender”) assigning any interest shall be deemed to have represented
that it is the legal and beneficial owner of the interests assigned by it and
that such interests are free and clear of any adverse claim. The purchase price
for each such assignment and purchase shall equal the principal amount of the
Loan purchased and shall be payable to Administrative Agent for distribution to
the Lenders and Departing Lenders, respectively.


14
731074755 12403011

--------------------------------------------------------------------------------




Concurrently with the effectiveness of the assignments and purchases provided
for above, each Departing Lender shall cease to be party to the Credit Agreement
and shall be released from all further benefits and obligations thereunder.
Each Departing Lender is signing this Amendment solely for the purpose of
evidencing its agreement with the provisions of this Section 15 and not for any
other purpose and is not otherwise bound by this Amendment.
[Signatures Immediately Follow]




15
731074755 12403011

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
pursuant to authority duly granted as of the date and year first written above.
CINCINNATI FINANCIAL CORPORATION


By: /s/ Michael J. Sewell
Name: Michael J. Sewell
Title: Chief Financial Officer


CFC INVESTMENT COMPANY


By: /s/ Michael J. Sewell
Name: Michael J. Sewell
Title: Chief Financial Officer




Signature Page to Third Amendment to Amended and Restated Credit Agreement
731074755 12403011

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent


By: /s/ Mary E. Auch
Name: Mary E. Auch
Title: Senior Vice President






Signature Page to Third Amendment to Amended and Restated Credit Agreement
731074755 12403011

--------------------------------------------------------------------------------





FIFTH THIRD BANK


By: /s/ Michael J. Schaltz, Jr.
Name: Michael J. Schaltz, Jr.
Title: Managing Director & Senior Vice President






Signature Page to Third Amendment to Amended and Restated Credit Agreement
731074755 12403011

--------------------------------------------------------------------------------





THE HUNTINGTON NATIONAL BANK


By: /s/ Mike Kelly
Name: Mike Kelly
Title: V.P






Signature Page to Third Amendment to Amended and Restated Credit Agreement
731074755 12403011

--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION


By: /s/ Tenzin Subhar
Name: Tenzin Subhar
Title: Vice President






Signature Page to Third Amendment to Amended and Restated Credit Agreement
731074755 12403011

--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY


By: /s/ Scott Hennessee
Name: Scott Hennessee
Title: Senior Vice President






Signature Page to Third Amendment to Amended and Restated Credit Agreement
731074755 12403011

--------------------------------------------------------------------------------





The undersigned Departing Lender hereby agrees to be bound by Section 15 hereof.


THE NORTHERN TRUST COMPANY, as a Departing Lender


By: /s/ Joshua Metcalf
Name: Joshua Metcalf
Title: VP








Signature Page to Third Amendment to Amended and Restated Credit Agreement
731074755 12403011

--------------------------------------------------------------------------------






SCHEDULE 1.1(A)


PRICING GRID –
VARIABLE PRICING AND FEES BASED ON DEBT RATINGS



Level




 
Debt Rating
 
 
Commitment 
Fee
(bps)


Revolving Credit Base  
Rate Spread
(bps)
Revolving Credit LIBOR Rate Spread and
Letter of Credit Fee
(bps)
 
I


A+ / A1 or better
6.0
0.0
69.0
 
 
II


A / A2
8.0
0.0
75.0


 
III


A- / A3
10.0
0.0
87.5
 
 
IV


BBB+ / Baa1
12.5
0.0
100.0
 
 
V




Less than or equal to BBB / Baa2
15.0
12.5
112.5







    
731074755 12403011

--------------------------------------------------------------------------------







SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES


Part 1 - Commitments of Lenders and Addresses for Notices to Lenders


    
731074755 12403011

--------------------------------------------------------------------------------





Lender
 
Commitment
 
Ratable Share
PNC BANK, NATIONAL ASSOCIATION 
Address:
     155 E. Broad Street
Columbus, OH 43215
Attention: Mary Auch
Telephone: (614) 463-8034
Telecopy: (614) 463-6770
$85,000,000
28.333333330%
 
 
 
FIFTH THIRD BANK 
Address:
38 Fountain Square Plaza
Cincinnati, OH 45263
Attention: Megan Szewc
Telephone: (513) 358-3097
Telecopy: (513) 358-3480
$85,000,000
28.333333330%
 
 
 
THE HUNTINGTON NATIONAL BANK 
Address:
   41 South High Street-HC0845
   Columbus, OH 43215
Attention: Josh Elsea
Telephone: (614) 480-5429
Telecopy: (877) 274-8593
$50,000,000
16.666666670%
 
 
 
U.S. BANK NATIONAL ASSOCIATION 
Address:  
   777 E. Wisconsin Avenue 
   Milwaukee, WI 53202
Attention: Bonnie Wiskowski
Telephone: (414) 756-6761
Telecopy: (414) 765-4632
$50,000,000
16.666666670%
 
 
 
BRANCH BANKING AND TRUST COMPANY 
Address:
   2600 Eastpoint Pkwy
   Louisville, KY 40223
 Attention: Greg Branstetter
Telephone: (502) 614-4246
Telecopy: (502) 253-2809
$30,000,000
10.000000000%
   Total
$300,000,000
100.000000000%





Part 2 - Addresses for Notices to Administrative Agent and Borrowers:
ADMINISTRATIVE AGENT:


    
731074755 12403011

--------------------------------------------------------------------------------





PNC Bank, National Association
155 E. Broad Street
Columbus, OH 43215
Attention:     Mary Auch
Telephone:     (614) 463-8034
Telecopy:     (614) 463-6770
With a Copy To:
Agency Services, PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
Address: 500 First Avenue
Pittsburgh, PA 15219
Attention:    Agency Services
Telephone:    (412) 762-6442
Telecopy:    (412) 762-8672
BORROWERS:
Cincinnati Financial Corporation
6200 S. Gilmore Road
Fairfield, Ohio  45014
Attention:  Michael J. Sewell and Lisa A. Love, Esq.
Telephone:  (513) 870-2000
Telecopy:  (513) 881-8890



With a Copy To:


Charles F. Hertlein, Jr., Esq.
Dinsmore & Shohl LLP
1900 Chemed Center
255 East Fifth Street
Cincinnati, OH  45202-4720
Telephone:  (513) 977-8315
Telecopy:  (513) 977-8327


    
731074755 12403011

--------------------------------------------------------------------------------







SCHEDULE 5.1.2
SUBSIDIARIES
Cincinnati Financial Corporation, an Ohio corporation, owns 100 percent of the
equity of:


1)
The Cincinnati Insurance Company, an Ohio corporation, which owns 100 percent of
the equity of:

a.
The Cincinnati Casualty Company, an Ohio corporation

b.
The Cincinnati Indemnity Company, an Ohio corporation

c.
The Cincinnati Life Insurance Company, an Ohio corporation

d.
The Cincinnati Specialty Underwriters Insurance Company, a Delaware corporation

2)
CFC Investment Company, an Ohio corporation

3)
CSU Producer Resources, Inc., an Ohio corporation



    
731074755 12403011

--------------------------------------------------------------------------------







EXHIBIT 7.3.3


FORM OF
QUARTERLY COMPLIANCE CERTIFICATE


This certificate is delivered pursuant to Section 7.3.3 of that certain Amended
and Restated Credit Agreement dated as of May 13, 2014 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
Cincinnati Financial Corporation, an Ohio corporation (the “Company”), CFC
Investment Company, an Ohio corporation (“CFC-I” and together with the Company,
each a “Borrower” and together, the “Borrowers”), each lender from time to time
party thereto and PNC Bank, National Association, as administrative agent for
the Lenders party thereto (the “Administrative Agent”). Unless otherwise defined
herein, terms defined in the Credit Agreement are used herein with the same
meanings.
The undersigned officer, ______________________, the ___________ [Chief
Executive Officer /Chief Financial Officer] of the Company, in such capacity
does hereby certify on behalf of the Company as of the quarter/year ended
_________________, 20___ (the “Report Date”), in each case as determined on a
consolidated basis in accordance with GAAP, as follows:
Maximum Consolidated Debt to Total Capitalization (Section 7.2.13). As of the
Report Date, the Consolidated Debt to Total Capitalization Ratio is
___________________ (insert ratio from Item C below), which amount is not
greater than 0.35 to 1.00.
A. Consolidated Debt
$   
B. Consolidated Net Worth
$   
C. Item A ÷ (Item A + Item B)
__________ to 1.00



Representations, Warranties and Covenants. The representations and warranties of
the Borrowers contained in Section 7 of the Credit Agreement and in the other
Loan Documents are true and correct in all material respects on and as of the
date hereof with the same effect as though such representations and warranties
had been made on and as of such dates (except representations and warranties
which expressly relate solely to an earlier date or time, which representations
and warranties were true and correct on and as of the specific dates or times
referred to therein).
Event of Default or Potential Default. No Event of Default or Potential Default
exists as of the date hereof.


[SIGNATURE PAGE FOLLOWS]






    
731074755 12403011

--------------------------------------------------------------------------------






[SIGNATURE PAGE TO QUARTERLY COMPLIANCE CERTIFICATE]
IN WITNESS WHEREOF, the undersigned has executed this Certificate this      day
of         , 20    .
CINCINNATI FINANCIAL CORPORATION


By:     
Name:     
Title:     
    










731074755 12403011